PER CURIAM
Quintin C. Gilleylen ("Movant") appeals from the motion court's denial, following an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Movant was convicted after a jury trial of one count of the unclassified felony of forcible sodomy, in violation of Section 566.060, RSMo (Cum. Supp. 2012). This Court affirmed his conviction in State v. Quentin Gilleylen, 482 S.W.3d 482 (Mo. App. E.D. 2016).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).